Exhibit 99.1 ITEM 6.SELECTED FINANCIAL DATA The following tables set forth our selected financial and operating data for the periods indicated, which have been adjusted from previously reported amounts to reflect the reclassification of operations discontinued during the fiscal year ended March 31, 2012 as discussed in note 1 to the Consolidated Financial Statements (refer to Item 8). The selectedunauditedfinancial and operating data should be read together with the other information contained in this document and the audited historical financial statements and the notes thereto included elsewhere in this document.The historical results here are not necessarily indicative of future results. As Adjusted (See note 1 to the Consolidated Financial Statements) For the Fiscal Years Ended March 31, Statement of Operations Data (In thousands, except for share and per share data) Related to Continuing Operations: Revenues $ Direct operating (exclusive of depreciation and amortization shown below) Gross margin Selling, general and administrative Provision for doubtful accounts ) ) Research and development Restructuring and transition expenses — Depreciation and amortization of property and equipment Amortization of intangible assets Income (loss) from operations ) Interest income Interest expense – cash portion ) Interest expense – non-cash, includes accretion of note payable discount ) Debt refinancing expense — — — ) — Extinguishment of debt ) — — — Other expense, net ) Change in fair value of warrant liability — — — Change in fair value of interest rate swap ) ) ) — — Net loss from continuing operations $ ) $ ) $ ) $ ) $ ) Loss from discontinued operations ) Gain (loss) on sale of discontinued operations — ) — — Loss from discontinued operations ) Net loss $ ) $ ) $ ) $ ) $ ) Preferred stock dividends ) ) ) — — Net loss attributable to common shareholders $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share from continuing operations $ ) $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share (1) For all periods presented, the Company has incurred net losses and, therefore, the impact of dilutive potential common stock equivalents and convertible notes are anti-dilutive and are not included in the weighted shares. 1 As Adjusted (See note 1 to the Consolidated Financial Statements) For the Fiscal Years Ended March 31, (In thousands) Balance Sheet Data (At Period End): Cash and cash equivalents, restricted available-for- sale investments and restricted cash $ Working capital $ Total assets $ Notes payable, non-recourse $ Total stockholders' equity $ Other Financial Data (At Period End): Net cashprovided by (used in) operating activities $ ) $ ) Net cash used in investing activities $ ) $ ) $ ) $ ) $ ) Net cash provided by (used in) financing activities $ $ $ ) $ $ 2
